Citation Nr: 9924662	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-11 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether a well-grounded claim of entitlement to service 
connection for the cause of the veteran's death has been 
presented.


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran served on active duty in the United States Navy 
from May 1943 to October 1943.  The veteran and the appellant 
married in April 1948.  He died on August [redacted], 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which denied service connection for the cause 
of the veteran's death.  The RO specifically found the 
appellant's claim to be not well grounded.

The appellant was scheduled for a video hearing to be held on 
May 4, 1998.  She did not appear for that hearing.  On May 
27, 1988, this case was remanded to the RO so that a personal 
hearing could be scheduled before a traveling member of the 
Board.  The hearing was scheduled to be conducted on April 
14, 1999.  The appellant failed to report for the hearing.  
The claims folder was thereupon returned to the Board.


FINDINGS OF FACT


1.  The veteran served on active duty in the United States 
Navy from May 1943 to October 1943.

2.  The veteran died in August 1996.  The immediate cause of 
death was listed on the death certificate as cardiopulmonary 
arrest due to respiratory failure due to mesothelioma of the 
lung.

3.  There is no competent evidence of record which shows that 
the veteran was exposed to asbestos during service.



CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well-grounded. 38 
U.S.C.A. §§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  In essence, she contends that the 
veteran's death was due to asbestos exposure during his five 
months of service in 1943.

In the interest of clarity, the Board will first review 
relevant law and VA regulations.  The factual background of 
this case will then be discussed.  Finally, the Board will 
analyze the appellant's claim and render a decision.

Relevant law and regulations

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to death.  A service- 
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability. 38 U.S.C.A. § 1310 (West 1991 and Supp. 1998); 38 
C.F.R. § 3.312 (1998).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection may be granted for disease which 
is diagnosed after discharge from military service, when all 
of the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992). 

Well grounded claims

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation. If she has not, her 
appeal must fail. 38 U.S.C.A. § 5107(a); see Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In order for a claim for service connection for the cause of 
the veteran's death to be well-grounded, there must be (1) 
evidence of the veteran's death; (2) evidence of incurrence 
or aggravation of a disease or injury in service; and (3) 
evidence of a nexus between the in-service injury or disease 
and the veteran's death.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Ramey v. Brown, 9 Vet. App. 40, 46 (1996), 
aff'd 120 F.3d 1239 (Fed. Cir. 1997).  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993). 

Factual background

The veteran's service medical records disclose that he was 
separated from service after five months due to nervousness 
and panic attacks.  There was no mention of pulmonary 
problems.  There is no indication in the official records 
that the veteran served aboard a ship during service, nor is 
there any evidence that was exposed to asbestos during 
service.

There are no pertinent medical records covering over five 
decades after service. During a hospitalization at The 
Methodist Hospital in Houston, Texas in October 1996, the 
veteran, then age 82, was diagnosed as having malignant 
mesothelioma  of the left lung.  A "strong smoking history" 
was noted in the hospital discharge summary. 

The veteran died on August [redacted], 1996.  The immediate 
cause of death was listed on the death certificate as 
cardiopulmonary arrest due to respiratory failure due to 
mesothelioma of the lung.

The veteran filed her claim for VA death benefits in October 
1996.  In connection with her claim for VA death benefits, 
the appellant has submitted several of her own statements to 
the effect that the veteran's death was due to exposure to 
asbestos aboard ships during his service.  In her March 1997 
substantive appeal, the appellant stated that she had been 
informed by the veteran that he worked in the engine room of 
a ship or ships in the Navy and that was how he was exposed 
to asbestos.

Of record is an October 1996 letter of P.F., M.D. which 
stated that the veteran had malignant mesothelioma of the 
left lung and that the risk of developing mesothelioma is 
higher in people who were exposed to asbestos.  Also of 
record is  a January 1997letter from G.M.L., M.D. to the same 
effect.  Dr. L. specifically mentioned the appellant's claim 
for VA benefits.  Finally, there is a February 1997 letter 
from W.L.E., M.D., a specialist in pulmonary medicine at the 
Methodist Hospital in Houston, Texas, who was the veteran's 
treating physician.  Dr. E. stated that the veteran "had 
previous exposure to asbestos by working in engine rooms of 
ships while he was in the service.  It is this exposure to 
asbestos in these engine rooms that ultimately resulted in 
the development of his malignant mesothelioma."

Analysis

Applying the Caluza/Ramey analysis discussed above, there is 
evidence of the veteran's death in the form of a Certificate 
of Death.  There is also medical nexus evidence in the form 
of several postmortem letters from physicians, who in essence 
ascribed the veteran's fatal malignant mesothelioma to 
exposure to asbestos aboard naval ships.  Accordingly, the 
Board will turn to the crucial element of this inquiry, 
whether the veteran was indeed exposed to asbestos during 
service.

The appellant has contended to VA that the veteran was 
exposed to asbestos during service.  There is no indication 
that she knew the veteran at that time or had any direct 
knowledge of the veteran's activities during his naval 
service.   In her substantive appeal, she stated that the 
veteran had told her that he was exposed to asbestos while 
working in the engine room of a naval vessel.

There is no evidence in the veteran's service records that he 
was ever aboard ship during his brief naval service.  There 
is similarly no evidence in the service medical records or 
elsewhere that the veteran was exposed to asbestos at any 
time during service.  The Board has therefore concluded that 
the King presumption is inapplicable in this case, since the 
appellant's repetitions of incorrect statements made by the 
veteran concerning his alleged shipboard exposure to asbestos 
during service are beyond her competence and inherently 
incredible.

The Board is of course aware of the medical nexus letters of 
several physicians which are contained in the record.  These 
letters, all of which were generated after the veteran's 
death, evidently at the instigation of the appellant in 
connection with her claim for VA death benefits, appear to 
rely on the appellant's statements concerning the veteran's 
alleged asbestosis exposure in service.  The Board observes 
in this connection that the medical treatment records of the 
veteran did not refer to asbestos exposure and instead 
referred to a history of smoking.

A medical opinion is only as credible as the history on which 
it was based.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993):

	Although [the doctor] examined appellant on many 
occasions, 
	there is no indication that he formed his opinion [that 
appellant's 
	disability was service-connected] on a basis separate 
from 
	appellant's recitation of his medical and service 
background.

See also Swann v. Brown, 5 Vet. App. 229, 233 (1993) [ a 
diagnosis "can be no better than the facts alleged by the 
appellant."].

It is thus significant that the various medical opinions 
which have been added to the record in support of the 
appellant's claim do not appear to have been based on a 
thorough review of the veteran's medical history but rather 
were based on the uncorroborated postmortem history of 
alleged in-service asbestos exposure supplied to the 
physicians by the appellant.  Accordingly, the Board finds 
that the King presumption is inapplicable to the medical 
opinions of record.

In summary, for the above stated reasons and bases, the Board 
has concluded that the second prong of the Caluza/Ramey test, 
evidence of incurrence or aggravation of a disease or injury 
in service, has not been satisfied in this case.  A well 
grounded claim of entitlement to service connection for the 
cause of the veteran's death has not been presented.  The 
benefit sought on appeal is accordingly denied.

Additional Matters

Because the appellant's claim is not well-grounded, VA is 
under no duty to further assist her in developing facts 
pertinent to that claim. 38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.159(a); Epps v. Gober, 126 F.3d 1454 (Fed. Cir. 1997).  
VA's obligation to assist depends upon the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court has held that the obligation exists only 
in the limited circumstances where the appellant has 
referenced other known and existing evidence.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  VA is not on notice of 
any other known and existing evidence which would make the 
adjudicated claim plausible. The RO informed the appellant of 
the type of evidence necessary to state a well-grounded claim 
in its Statement of the Case of February 1997.  The Board's 
decision serves to further inform the appellant of the kind 
of evidence which would be necessary to make her claim well-
grounded, namely competent evidence of asbestos exposure 
during the veteran's naval service.



ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for the cause of the veteran's death is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  "Mesothelioma is 'a malignant tumor derived from the mesothelial tissue; . . . [p]leural mesotheliomas have 
been linked to asbestos exposure.'  Dorland's Medical Dictionary at 1013, 27th Edition, 1988."  Rossiello v. 
Principi, 3 Vet. App. 430, 431 (1992).
  The veteran was married to another person at the time and was divorced in January 1945.

